Order of the Supreme Court, Queens County, dated November 1, 1965, reversed, on the law and the facts and in the exercise of discretion, without costs, and plaintiff’s motion to vacate two orders of said court, dated December 9, 1963 and September 9, 1964, respectively, and for other relief granted. The September, 1964 order dismissing the complaint was procured without compliance by defendant with CPLR 321 (subd. [c]), and should have been vacated (Tourmer v. Linden Gen., 26 A D 2d 576; YláhaMs v. Sharf, 283 App. Div. 1087). The delay in prosecuting the action was adequately explained and defendant points to no specific prejudice which would overcome the beneficial policy that controversies should be disposed of on their merits (Benadon v. Antonio, 10 A D 2d 40, 42). Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.